Title: From George Washington to John Beatty, 8 October 1778
From: Washington, George
To: Beatty, John


          
            sir—
            Fish kill 8th Otbr 1778.
          
          When at Fredericksburg I expected you would have laid before me a detail state of the wants and condition of the prisoners with the enemy the better to enable me to represent their case and real sufferings to Congress. As I cannot proceed in this matter without the paper refered to you will be pleased to transmit it as soon as possible. If sent to Gen. Maxwel he will take charge of it to me. I am &c.
          
            G. W——n
          
        